The application is based upon the provisions of the Soldiers' and Sailors' Civil Relief Act of 1940.
Upon the argument this phase of the matter was stressed.
It is a policy of our law that a trial involves a reasonable opportunity for all parties to be heard and to present essential witnesses.
It is not apparent that the moving defendant has not made use of every reasonable opportunity to obtain and present essential witnesses.
On the contrary, due to the stress of the war, the moving *Page 78 
defendant is not able to present an essential witness or witnesses.
The application for stay of proceedings is granted.
   Order may enter accordingly.